In The

                              Court of Appeals
                  Ninth District of Texas at Beaumont
                        _____________________ _____

                            NO. 09-14-00188-CV
                         __________________________



                         IN THE MATTER OF C.D.


________________________________________________________________              _

              On Appeal from the County Court at Law No. 5
                        Montgomery County, Texas
                       Trial Cause No. 10-02-01368 JV
________________________________________________________________              _

                                   ORDER
      The clerk’s record in the above styled and numbered cause was filed May

12, 2014. The reporter’s record was due on May 12, 2014, but has not been

filed. The court reporter notified our Court on May 20, 2014, that no payment

arrangements had been made for preparation of the reporter’s record. A notice

was sent to appellant’s retained counsel, Jarrod Walker, that a response was due

by June 19, 2014. No response was filed and appellant’s retained counsel was

notified on August 4, 2014, that the case was being submitted on the clerk’s

record alone and the brief was due on or before September 3, 2014. On

September 5, 2014, the appellant’s retained attorney was notified that neither
                                       1
the brief of the appellant nor a motion for extension of time to file the brief had

been filed. Although a response from appellant’s retained counsel was due to be

filed by September 15, 2014, we have received no response.

      We abate the appeal and remand the case to the trial court to conduct a

hearing attended by a representative of the State, counsel for the appellant, and

the appellant. See Tex. R. App. P. 38.8(a)(1). We direct the trial court to

determine whether or not appellant desires to pursue his appeal. If appellant

desires to pursue his appeal, we direct the trial court to determine why the brief

of the appellant has not been filed, why appellant’s counsel has not responded

to late notices from this Court, and whether retained counsel has abandoned the

appeal. If the trial court determines that retained counsel has abandoned the

appeal, the trial court shall determine whether appellant is indigent and whether

counsel should be appointed for the appeal.

      The record of the hearing, including any orders and findings of the trial

court judge, shall be sent to the appellate court for filing. The transcription of

the court reporter’s notes from the hearing and the recommendations of the trial

court judge are to be filed on or before October 27, 2014.

      ORDER ENTERED September 25, 2014.

                                                   PER CURIAM

Before McKeithen, C.J., Kreger, and Johnson, JJ.

                                        2